Citation Nr: 0914600	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain, for the period from March 4, 1997, 
through October 19, 2004.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar strain, from October 20, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1958 to June 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
chronic lumbar sprain with an evaluation of 10 percent 
effective March 4, 1997, and an evaluation of 20 percent 
effective October 20, 2004.

This matter was previously before the Board in June 2008 and 
was remanded for further development.  It has now been 
returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002), 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Prior to October 20, 2004, the Veteran's low back 
disability was manifested by pain and limitation of motion 
with forward flexion of 60 to 85 degrees with pain, 
comparable to no more than mild functional loss.

2.  From October 20, 2004, the Veteran's low back disability 
has been manifested by pain with flare-ups, and limitation of 
forward flexion no more than at 40 degrees with pain, with no 
additional functional impairment on flare-ups. 

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chronic lumbar strain, for the period from March 
4, 1997 through October 19, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.59 (as in effect prior to 
October 20, 2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002, and as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect from September 26, 2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for chronic lumbar strain, for the period from 
October 20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.59 (as in effect prior to and from October 20, 
2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002, and as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is appealing the initial rating assignments 
for his service-connected low back disability.  In this 
regard, because the October 2005 rating decision granted the 
Veteran's claim of entitlement to service connection, his 
claim is now substantiated.  His filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's notice of disagreement as 
to the initial rating assignments here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The August 2006 Statement of the Case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating lumbosacral or cervical strain (38 C.F.R. § 4.71a, DC 
5237), and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code.  
Also set forth were the relevant diagnostic codes for rating 
under diagnostic codes 5292 and 5293, prior to the September 
23, 2002 change in the law.  In addition, the SOC, under the 
heading, "Reasons and Bases", set forth the criteria for 
rating of chronic lumbar strain under the law which became 
effective September 26, 2003.  Although the statement of the 
case did not outline the criteria under diagnostic code 5293, 
effective from September 23, 2002 through September 25, 2003, 
the Board notes that the veteran is represented by an 
attorney, and in statements on appeal, the attorney 
demonstrated actual knowledge of the relevant rating 
criteria.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The appellant was thus informed, and/or had actual knowledge, 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above the initial evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue, and has not been 
prejudiced.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), Social 
Security Administration records, and private and VA 
examination and treatment records.  Additionally, the claims 
file contains the appellant's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  

In the June 2008 remand, the Board instructed the RO to make 
arrangements for the purpose of determining the current 
severity of the Veteran's service-connected chronic lumbar 
strain as opposed to non-service-connected degenerative joint 
disease of the lumbar spine.  The Veteran has been diagnosed 
with chronic lumbar strain, degenerative disc disease, and 
degenerative joint disease.  Upon review, it appears that the 
examiner opined as to the Veteran's degenerative disease, 
rather than specifically degenerative joint disease.  The 
Board finds that the RO substantially complied with the 
mandates of the June 2008 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Moreover, as discussed 
below, the Veteran is given the benefit of the court's 
decision in Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Therefore, a remand for another examination is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
the original rating is appealed, such as in this case, 
consideration must be given to whether an increase is 
warranted at any time since the award of service connection, 
a practice known as "staged" ratings.  Id.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca, Id.  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  The factors involved in 
evaluating, and rating, disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The Spine

The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice since the Veteran filed 
his claim.  The first amendment, affecting Diagnostic Code 
5293, was effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Effective prior to September 26, 2003

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, provides that a 40 percent evaluation 
is warranted for favorable ankylosis of the lumbar spine.  A 
50 percent evaluation is assigned for unfavorable ankylosis 
of the lumbar spine.  

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, provides that a 10 percent evaluation 
is warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires moderate limitation 
of motion of the lumbar spine.  A 40 percent evaluation (the 
highest rating available under this diagnostic code) requires 
severe limitation of motion of the lumbar spine.  

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 provides a noncompensable evaluation for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent evaluation is for assignment for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is for assignment for lumbosacral strain manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating (the highest rating available under this diagnostic 
code) is for application for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

IVDS-Effective prior to September 23, 2002

As in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, provides that intervertebral disc 
syndrome is evaluated as noncompensable when postoperative 
and cured.  Mild intervertebral disc syndrome warrants a 10 
percent rating.  A 20 percent evaluation is for assignment 
for moderate intervertebral disc syndrome with recurring 
attacks.  Severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief warrants a 40 
percent rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief, is 
assigned a 60 percent rating.  

IVDS-Effective from September 23, 2002 through September 25, 
2003

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
IVDS may be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assigned.  

Note (1) under this diagnostic code provides that, for 
purposes of evaluations under DC 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Effective from September 26, 2003

As in effect from September 26, 2003, under the General 
Rating Formula for Diseases and Injuries of the Spine, 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (for lumbosacral 
strain), DC 5242 (for degenerative arthritis of the spine), 
and for DC 5243 (for intervertebral disc syndrome), provides 
that forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  A 20 percent 
evaluation is for assignment where there is forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  

Note (1) under these diagnostic codes provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

Effective from September 26, 2003, 38 C.F.R. § 4.71a, also 
provides that intervertebral disc syndrome may be rated 
pursuant to Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or the General Rating Formula for Diseases and 
Injuries of the Spine (as outlined above), based on whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
remain unchanged from that which became effective September 
23, 2002, as outlined above.

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened, but before administrative or judicial 
process has been concluded, the version of the law most 
favorable to the Veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  As such, the rating criteria in effect 
prior to September 26, 2003 (except for the revision to DC 
effective from September 23, 2002 through September 25, 2003, 
are for consideration throughout the rating periods on 
appeal, with application of the version of the law most 
favorable to the Veteran.  However, the amendment to DC 5293, 
effective from September 23, 2002 through September 25, 2003, 
and the revisions to the rating schedule effective from 
September 26, 2003, may not be applied retroactively.  Hence, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, and the Board 
considers both the former and the current schedular criteria, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Service connection has been established for lumbosacral 
strain, effective from March 4, 1997.  As such, the rating 
period for consideration on appeal stems from March 4, 1997.  
38 C.F.R. § 3.400 (o)(2) (2008).  The Veteran's service-
connected low back disability is currently rated 10 percent 
disabling for the rating period from March 4, 1997 through 
October 19, 2004, and 20 percent disabling effective from 
October 20, 2004.

The Board notes that the Veteran has not been service-
connected for intevertebral disc syndrome or degenerative 
joint disease of the lumbar spine (arthritis).  However, 
manifestations of nonservice-connected lumbar spine 
disability not clinically distinguished in the record from 
the service-connected lumbosacral strain, will be considered 
in evaluating the disability at issue.  Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  

Rating period from March 4, 1997 through October 19, 
2004

A June 1990 private physician's letter, initially received by 
VA in June 1998, indicates that the Veteran, upon physical 
examination, had range of motion of the back of forward 
flexion of 60 degrees and extension of 10 degrees.  Lateral 
flexion was to 10 degrees in each direction.  The Veteran was 
diagnosed with degenerative disc disease and spurring at L4.

An October 1998 private physician report reflects that the 
Veteran had chronic low back pain, and generalized 
osteoarthritis.  The examination revealed tenderness over the 
thoracolumbar spine with range of motion testing.  The 
examiner did not state any range of motion findings for the 
thoracolumbar spine.  Neurological examination was nonfocal, 
and motor examination was 4/5 and symmetrical throughout the 
lower extremities.

An undated letter from a chiropractic practice, received by 
VA in May 2000, indicates that the Veteran had been treated 
by a chiropractor for a chronic degenerative arthritic low 
back with radiculitis.  

A September 2001 VA examination report reflects that the 
Veteran complained of pain, which increased with activity and 
bending.  The Veteran indicated his pain is 4 to 5 on a scale 
of 10 and sometimes goes up to 8.  He did not use any 
crutches or canes but wore elastic lumbar support.  The range 
of motion of the lumbosacral spine was forward flexion to 85 
degrees with pain, extension to 25 degrees, right lateral 
flexion to 25 degrees with pain, left lateral flexion to 30 
degrees, right side rotation to 50 degrees, left side 
rotation to 45 degrees.  There was no spasm or weakness noted 
upon examination.  There was tenderness at both sciatic 
notches.   Motor and sensory findings were normal.  Reflexes 
were normal and symmetrical on both sides.  Straight leg 
raising testing was positive at 75 degrees on both sides.  
The Veteran indicated that his pain in the lower back 
radiated down to both knees and sometimes goes beyond the 
knee on the right side.  The Veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine with mild 
to moderate functional loss, which the examiner opined was 
not related to low back pain noted during military service.  

In view of the foregoing, the Board finds that, for the 
period from March 4, 1997 through October 19, 2004, the 
objective clinical findings revealed forward flexion of the 
lumbar spine to 85 degrees, with pain.  This is demonstrative 
of the functional impairment present with consideration of 
functional impairment due to pain, in terms of range of 
motion.  38 C.F.R. §§ 4.40, 4.45; See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Further, there was no clinical 
demonstration of weakness or muscle spasm.  As such, the 
Board finds that no more than slight limitation of lumbar 
spine motion was demonstrated.  Such is consistent with a 10 
percent rating under DC 5293, or DC 5295, as in effect prior 
to September 26, 2003, and DCs 5237, 5242, and 5243, as in 
effect from September 26, 2003.  A 20 percent rating under DC 
5295 would require muscle spasms on extreme forward bending, 
and/or loss of lateral spine motion, unilateral, in standing 
position.  The evidence of record indicates that the Veteran 
does not have muscle spasms.  Further, the September 2001 VA 
examination notes right lateral flexion of 25 degrees and 
left lateral flexion to 30 degrees.  As there was no 
demonstration of ankylosis of the lumbar spine, a higher 
rating was not warranted under DC 5289, as in effect prior to 
September 26, 2003.  

Although the veteran complained that his pain in the lower 
back radiated down to both knees and sometimes went beyond 
the knee on the right side, the VA examiner in September 2001 
specifically distinguished such complaints from 
manifestations of the service-connected low back disability 
at that time.  While, the September 2001 VA examination 
indicated there was mild to moderate functional loss, such 
was attributed to degenerative disc disease of the 
lumbosacral spine, as distinguished at that time from the 
service-connected lumbar strain.  Moreover, there was no 
demonstration of incapacitating episodes due to the service-
connected low back disability.  As such, for the period from 
March 4, 1997 through October 19, 2004, there was no 
demonstration of findings due to the service-connected back 
disability consistent with the criteria for a higher rating 
under DC 5293, (for rating intervertebral disc syndrome), as 
in effect prior to September 23, 2002, from September 23, 
2002 through September 25, 2003, or from September 26, 2003 
through October 19, 2004.  

In view of the foregoing, and in conjunction with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board concludes that the Veteran's 
low back disability picture, for the period from March 4, 
1997 through October 19, 2004, more nearly approximates the 
criteria for a 10 percent rating.

No other diagnostic codes are found to be relevant in 
evaluating the Veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to favorable angle ankylosis, Diagnostic 
Codes 5286 and 5289 do not apply.  

Rating period from October 20, 2004

An October 20, 2004 VA examination report reflects that the 
Veteran complained of constant low back pain which he rated 
as a 4 on a scale of 1 to 10.  The pain reportedly increased 
with activity.  The Veteran complained of weakness in the 
back when he sits too long, constant stiffness, and re-
aggravation of pain when he turns during sleep.  The Veteran 
stated that he had difficulty doing some household chores.  
He reported flare-ups when doing activities such as washing 
dishes, vacuuming, or mowing the lawn.  He reported that he 
was able to dress himself and go shopping if necessary.  The 
physical examination report reflects that there was no 
tenderness or spasms of the lumbar spine.  The range of 
motion was 70 degrees of flexion, with pain at 40 degrees, 25 
degrees of extension with pain at 15 degrees, rotation 
bilaterally to 25 degrees with pain, and side bending was 15 
degrees with pain at 15 degrees.  There was no fatigue, lack 
of endurance with repetition, or incoordination, but some 
weakness was noted.  Straight leg raising test was negative, 
deep tendon reflexes were 1+ and equal, motor activity was 
intact at 5/5 without any atrophy.  Sensory examination was 
normal.  The Veteran was diagnosed with degenerative joint 
disease of the lumbar spine with mild functional loss due to 
pain, and chronic lumbar sprain that occurs with mild 
functional loss secondary to pain.  The examiner opined that 
it is not likely that the Veteran's degenerative lumbar 
condition is secondary to the injury the Veteran incurred in 
the military. 

A report of a January 2007 examination reflects that the 
Veteran complained of pain, which he described as usually 
being a 5 on a scale of 1 to 10.  He complained of flare-ups 
which could last for several hours during which the pain was 
a 10 on a scale of 1 to 10.  The Veteran also complained of 
stiffness in the back.  He wears a brace but does not use any 
walking aids.  On examination, the examiner noted the range 
of motion of the lumbosacral spine flexion was 50 degrees 
without pain and with pain up to 75 degrees, extension was 10 
degrees without pain and with pain up to 15 degrees.  Right 
lateral flexion was 15 degrees without pain and 20 degrees 
with pain.  Left lateral flexion was 20 degrees without pain 
and up to 30 degrees with pain.  Bilateral side rotation was 
30 degrees without pain and up to 40 degrees with pain.  No 
spasm, incoordination or weakness was noted.  There was some 
limitation of motion due to pain and stiffness.  There was no 
limitation because of weakness, fatigue, or repetitive use.  
The Veteran was diagnosed with degenerative joint disease of 
the lumbar spine with mild to moderate functional loss due to 
pain and stiffness.  

A report of a September 2008 VA examination reflects no 
history of spasms or weakness.  The Veteran denied any 
urinary or fecal incontinence, and denied erectile 
dysfunction.  He described his daily pain as dull and 
sometimes sharp with pain being a 5 or 6 on a scale of 1 to 
10.  He also noted that he had weekly flare-ups, which he 
described as severe and stated that during flare-ups he 
cannot move and lays in bed or stays in a recliner.  The 
Veteran used a cane for walking, but was able to walk without 
the cane during the examination.  Upon examination, the 
examiner noted that the Veteran had thoracolumbar spine range 
of motion of flexion of 75 degrees, with pain beginning at 70 
degrees.  The Veteran had extension of 20 degrees with pain 
beginning at 15 degrees.  The Veteran had bilateral lateral 
flexion of 25 degrees, with pain beginning at 20 degrees.  
The Veteran had bilateral rotation to 40 degrees with pain 
beginning at 35 degrees.  There was pain after repetitive 
use, but no additional loss of motion for any of the above.  
The Laseque's sign was positive.  The Veteran was diagnosed 
with degenerative disc disease of lumbar spine with mild loss 
of function.  The examiner opined there were no effects on 
usual daily activities of chores and shopping, but moderate 
effects on exercise and severe effects on sports and 
recreation.  The Veteran was able to drive.  

The examiner could not opine as to whether the degenerative 
disc disease of the lumbar spine was due to or a result of 
lumbar strain without resorting to mere speculation.  The 
examiner also stated that it was very difficult to comment 
about the disabling manifestations which are solely 
attributable to lumbar strain and which manifestations are 
due to degenerative disease.  

As noted above, in assessing the severity of the service-
connected disability at issue, the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Therefore, with regard to the September 2008 VA 
examination lumbar spine findings, VA must presume that all 
the impairment shown is part and parcel of the service-
connected low back disability.

The Veteran is rated as 20 percent disabling effective from 
October 20, 2004.  To warrant a 40 percent rating under DC 
5292 (as in effect prior to September 26, 2003), the Veteran 
would need to have severe limitation of motion of the lumbar 
spine.  The reported findings on VA examinations in October 
2004, January 2007, and September 2008, reflect limitation of 
motion of the lumbar spine, with consideration of additional 
functional loss due to pain, of forward flexion no less than 
40 degrees without pain, and extension of no less than 10 
degrees without pain (i.e. forward flexion without pain of 40 
degrees, and extension of 15 degrees without pain, on VA 
examination in October 2004, forward flexion without pain of 
50 degrees and extension of 10 degrees without pain on VA 
examination in January 2007, and forward flexion without pain 
of 70 degrees, and extension of 15 degrees without pain, on 
VA examination in September 2008).  

The Board finds that such findings are consistent with no 
more than moderate limitation of motion of the lumbar spine 
under DC 5252 (as in effect prior to September 26, 2003), and 
DCs 5237 (as in effect from September 26, 2003).  In this 
regard, the Board notes that the veteran retains 
approximately half of normal lumbar spine flexion and 
extension.  There was no fatigue, lack of endurance with 
repetition incoordination or weakness associated with the 
range of motion findings.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

The Veteran described difficulty performing some house hold 
chores.  However, the September 2008 VA examiner reported no 
effects of manifestations of the disability at issue on usual 
daily activities, and only moderate effects on exercise, with 
severe effects on sports and recreation activity.  The 
October 2004 VA examination record reflects that the Veteran 
had mild function loss secondary to pain for chronic lumbar 
sprain, and mild functional loss secondary to degenerative 
joint disease pain.  The September 2001 VA examiner reported 
that low back disability was manifested by mild to moderate 
functional loss.  The Board finds that such is contemplated 
in the current 20 percent disability rating.  

The evidence of record does not reflect that the disability 
at issue is manifested by symptoms compatible with sciatic 
neuropathy, demonstrable muscle spasm, or absent ankle jerk.  
Such is consistent with no more than a 20 percent rating 
under DC 5293, and DC 5295, as in effect prior to September 
23, 2002.  There has been no demonstration of incapacitating 
episodes, nor neurologic manifestations so as to warrant 
separate orthopedic and neurologic manifestations, pursuant 
to DC 5293 as in effect from September 23, 2002 through 
September 25, 2003, and from September 26, 2003.  

Thus, applying the facts to the criteria set forth above, the 
Veteran is entitled to no more than a 20 percent evaluation 
for his service-connected low back disability for the period 
from October 20, 2004 under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board acknowledges the Veteran's complaints of back pain 
and his statements that he has flare ups which require him to 
lie down.  The Board further acknowledges that the Veteran 
takes medication for his back pain, has sought chiropractic 
treatment, wears an elastic brace, and uses a cane at times.  
However, the Board finds that Veteran's subjective complaints 
have been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a 40 percent 
evaluation even with consideration of additional functional 
impairment due to DeLuca factors.

No other diagnostic codes are found to be relevant in 
evaluating the Veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to favorable angle ankylosis, Diagnostic 
Codes 5286 and 5289 do not apply.  No other diagnostic code 
sections are for application.



 Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable at any time during the rating periods 
on appeal.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain, for the period from March 4, 1997, 
through October 20, 2004 is denied.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar strain, for the period from October 20, 
2004 is denied.





____________________________________________
U. R. POWELL
        Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


